Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 7-10, filed 6/28/2022, with respect to the amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seth Natter on August 3, 2022.
The application has been amended as follows: 
For claim 21 remove the “.” , after “1 meter” and insert a “,” as shown below.
21. (examiner’s amendment) A surface disinfection device, the device comprising: 
an articulated head assembly, 
an ultraviolet source driven by a high voltage power supply to emit ultraviolet radiation pulses of between 30 and 1500 joules per pulse upon a first target surface, 
the ultraviolet source being positioned within the articulated head assembly and being configured to disinfect the first target surface by said ultraviolet radiation pulses;
the first target surface being spaced from the articulated head assembly a distance of at least 1 meter[[.]],  
a vacuum pump configured to create a suction airstream, 
a unified airflow system configured to interface the suction airstream with the articulated head assembly for cooling the ultraviolet source and 
an airflow accessory spaced from the articulated head assembly, 
the airflow accessory being capable of extracting contaminants from a second target surface using the suction airstream, and 
an airflow regulator coupled to the vacuum pump and configured to provide a shared airflow passage between the vacuum pump and one of the articulated head assembly and the airflow accessory, an air restriction unit in the shared airflow passage for directing the suction airstream between the ultraviolet source and the airflow accessory and a control unit configured to disable the ultraviolet source when the suction airstream is interfaced with the airflow accessory.  
Allowable Subject Matter
1.         Claims 1-15 and 21-25 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a surface disinfection device, the device comprising: 
an articulated head assembly supported on a mobile carriage; 
an ultraviolet source driven by a high voltage power supply, the ultraviolet source being positioned within the articulated head assembly and being configured to disinfect a first target surface by ultraviolet radiation; 
a vacuum pump configured to create a suction airstream 
an airflow accessory spaced from the articulated head assembly and capable of extracting contaminants from a second target surface using the suction airstream; 
a unified airflow system configured to fluidically interface the suction airstream between the articulated head assembly and the airflow accessory; 
the unified airflow system including; 
a control unit configured to operate the surface disinfection device in one or more modes, the one or more modes including a first mode and a second mode different than the first mode; and an airflow regulator coupled to the vacuum pump and configured to provide a shared airflow passage between the vacuum pump and one of the articulated head assembly and the airflow accessory, wherein the articulated head assembly and the airflow accessory are fluidically isolated from each other; and 
wherein: 
when in the first mode, the airflow accessory is deactivated; the ultraviolet source is driven by the high voltage power supply to 
irradiate the first target surface while the suction airstream cools the ultraviolet source, and 
when in the second mode, the ultraviolet source is deactivated and the airflow accessory employs the suction airstream to extract contaminants from the second target surface.  
 
             Regarding claim 11, the prior art search failed to disclose a unified airflow system for surface disinfection devices, the system comprising: a unified airflow assembly providing a shared airflow passage between an ultraviolet source for disinfecting a first target surface by ultraviolet radiation and an airflow accessory, the airflow accessory being capable of extracting contaminants from a second target surface using a suction airstream, the unified airflow assembly including at least one air restriction unit in the shared airflow passage for directing the suction airstream between the ultraviolet source and the airflow accessory and a control unit configured to drive the at least one air restriction unit to restrict the suction airstream to only one of the ultraviolet source and the airflow accessory, the control unit being configured to operate the surface disinfection device in a first mode and a second mode different than the first mode, 
wherein: 
when in the first mode, the airflow accessory is deactivated; the ultraviolet source is driven to 
irradiate the first target surface and the suction airstream cools the ultraviolet source, and  
when in the second mode, the ultraviolet source is deactivated and the airflow accessory employs the suction airstream to extract contaminants from the second target surface.  

             Regarding claim 21, the prior art search failed to disclose a surface disinfection device, the device comprising: 
an articulated head assembly, 
an ultraviolet source driven by a high voltage power supply to emit ultraviolet radiation pulses of between 30 and 1500 joules per pulse upon a first target surface, 
the ultraviolet source being positioned within the articulated head assembly and being configured to disinfect the first target surface by said ultraviolet radiation pulses;
the first target surface being spaced from the articulated head assembly a distance of at least 1 meter,  
a vacuum pump configured to create a suction airstream, 
a unified airflow system configured to interface the suction airstream with the articulated head assembly for cooling the ultraviolet source and 
an airflow accessory spaced from the articulated head assembly, 
the airflow accessory being capable of extracting contaminants from a second target surface using the suction airstream, and 
an airflow regulator coupled to the vacuum pump and configured to provide a shared airflow passage between the vacuum pump and one of the articulated head assembly and the airflow accessory, an air restriction unit in the shared airflow passage for directing the suction airstream between the ultraviolet source and the airflow accessory and a control unit configured to disable the ultraviolet source when the suction airstream is interfaced with the airflow accessory.  

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): an ultraviolet source driven by a high voltage power supply, the ultraviolet source being positioned within the articulated head assembly and being configured to disinfect a first target surface by ultraviolet radiation; 
a vacuum pump configured to create a suction airstream 
an airflow accessory spaced from the articulated head assembly and capable of extracting contaminants from a second target surface using the suction airstream; 
a unified airflow system configured to fluidically interface the suction airstream between the articulated head assembly and the airflow accessory; 
the unified airflow system including; 
a control unit configured to operate the surface disinfection device in one or more modes, the one or more modes including a first mode and a second mode different than the first mode; and an airflow regulator coupled to the vacuum pump and configured to provide a shared airflow passage between the vacuum pump and one of the articulated head assembly and the airflow accessory, wherein the articulated head assembly and the airflow accessory are fluidically isolated from each other; and 
wherein: 
when in the first mode, the airflow accessory is deactivated; the ultraviolet source is driven by the high voltage power supply to 
irradiate the first target surface while the suction airstream cools the ultraviolet source, and 
when in the second mode, the ultraviolet source is deactivated and the airflow accessory employs the suction airstream to extract contaminants from the second target surface.  

4.      The prior art search did not disclose or make obvious claim 11, with the elements of (emphasis added): a unified airflow assembly providing a shared airflow passage between an ultraviolet source for disinfecting a first target surface by ultraviolet radiation and an airflow accessory, the airflow accessory being capable of extracting contaminants from a second target surface using a suction airstream, the unified airflow assembly including at least one air restriction unit in the shared airflow passage for directing the suction airstream between the ultraviolet source and the airflow accessory and a control unit configured to drive the at least one air restriction unit to restrict the suction airstream to only one of the ultraviolet source and the airflow accessory, the control unit being configured to operate the surface disinfection device in a first mode and a second mode different than the first mode, 
wherein: 
when in the first mode, the airflow accessory is deactivated; the ultraviolet source is driven to 
irradiate the first target surface and the suction airstream cools the ultraviolet source, and  
when in the second mode, the ultraviolet source is deactivated and the airflow accessory employs the suction airstream to extract contaminants from the second target surface.  

5.      The prior art search did not disclose or make obvious claim 21, with the elements of (emphasis added): the ultraviolet source being positioned within the articulated head assembly and being configured to disinfect the first target surface by said ultraviolet radiation pulses;
the first target surface being spaced from the articulated head assembly a distance of at least 1 meter, 
a vacuum pump configured to create a suction airstream, 
a unified airflow system configured to interface the suction airstream with the articulated head assembly for cooling the ultraviolet source and 
an airflow accessory spaced from the articulated head assembly, 
the airflow accessory being capable of extracting contaminants from a second target surface using the suction airstream, and 
an airflow regulator coupled to the vacuum pump and configured to provide a shared airflow passage between the vacuum pump and one of the articulated head assembly and the airflow accessory, an air restriction unit in the shared airflow passage for directing the suction airstream between the ultraviolet source and the airflow accessory and 
a control unit configured to disable the ultraviolet source when the suction airstream is interfaced with the airflow accessory.  

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881